Opinion

PER CURIAM.
The defendant, Steven Edelman, appeals, following our grant of certification to appeal, from the judgment of the Appellate Court reversing the trial court’s judgment of conviction of violating the state building code, as prohibited by General Statutes (Rev. to 1997) § 29-263,1 and remanding the case for a new trial. State v. Edelman, 64 Conn. App. 480, 780 A.2d 980 *393(2001). We granted the defendant’s petition for certification to appeal limited to the following issue: “Under the plain error doctrine, should the defendant’s conviction be reversed and judgment directed in his favor, on the ground that there was no evidence that the defendant unlawfully continued to work under § 118.2 of the state building code?” State v. Edelman, 258 Conn. 940, 786 A.2d 427 (2001).
After examining the entire record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.
The appeal is dismissed.

 General Statutes (Rev. to 1997) § 29-263 provides in relevant part: “Except as provided in subsection (h) of section 29-252a, after October 1, 1970, no building or structure shall be constructed or altered until an application has been filed with the building official and a permit issued. . . .”